Case 4:20-cv-40148-TSH Document 43 Filed 02/18/21 Page 1 of 1

AN ~\D) Ski Ck Couch
Un C Ane ay Wich Febrehry14,2020

) Case Number 4:20-cv-40148-DHH
at Massachuse+4s |

» ¥ NA
D SO C ? e+. Brooks v. D'Errico etal

Motion for Extended Time to File Responses to Motions to Dismiss

NOW COMES Plaintiff Andrea Brooks

lam requesting an additional three weeks to file my responses to the Motions
to Dismiss that were filed by the Defendants. | do not understand the Rules of
this Court so | don't know when the deadline to respond is. | am requesting a
deadline that is three weeks from the deadline to serve everyone. The

deadline | am requesting is March 18, 2021. Thank you for considering my

request.

 

Feb [4 202

Andrea brooks (Pro Se)
